                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Jacam Chemical Company 2013, LLC,   )
                                    )    ORDER FOR STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Arthur H. Shepard Jr., et al.,      )
                                    )    Case No. 1:19-cv-93
              Defendants.           )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on July 28, 2020 at 9:00 AM.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 13th day of March, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                1
